DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the remarks filed on 12/29/21. Claims 1-20 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi USPA_20170271616_A1 in view of Bu CN_108034373_A1 (see English equivalent: USPA_20200058899_A1).
.	Regarding Claim 1, Choi discloses a display device (Title), and specifically discloses (see Figures); the display part may include display elements, such as organic light emitting diodes (OLED) 300, Thin Film Transistor (TFT) 210 and so on. The substrate 100 includes a bending area BA between the first area 1A and the second area 2A. The protective film base 170 may be attached under the lower surface of the substrate 100 by using the adhesive layer 180. The part of the adhesive layer 180 corresponding to at least a part of the bending area BA has a hardness different from the hardness of the part of the adhesive layer 180 corresponding to at least a part of the first area 1A. For example, the part of the adhesive layer 180 corresponding to at least a part of the bending area BA has a hardness greater than the hardness of the part of the adhesive layer 180 corresponding to at least a part of the first area 1A. FIG. 6 shows that the adhesive layer 180 includes a first portion 181 corresponding to the first area 1A, a second portion 182 corresponding to the second area 2A, and a second portion 183 corresponding to the bending area BA. In this case, the second portion 183 (equivalent to the first thickness portion) has a hardness greater than that of the first portion 181. Since the second part 183 as a part of the adhesive layer 180 corresponding to the bending area BA has increased hardness, it is possible to effectively prevent or minimize the deformation of the substrate 100 due to the restoring force that restores the substrate 100 to the state before bending. 
2.	However, Choi does not disclose the claimed feature where the storage modulus of the first portion is greater than the storage modulus of the second portion.
3.	 Bu discloses using an adhesive layer comprising a crosslinking agent to adjust the storage modulus thereof, such that the display apparatus can withstand a higher 
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the adhesive layer part of the bending area BA, of Choi, to have a storage modulus greater than the rest of the portions at the same temperature, as disclosed by Bu. One of ordinary skill in the art would have been motivated in doing so to obtain excellent bending performance, a higher viscosity to ensure that it will not be unglued when the display panel is folded, and thus it can be prevented from being damaged during folding or bending of the flexible display panel, and ensuring good packaging performance. Given that Choi discloses that the part of its adhesive layer 180 corresponding to at least a part of the bending area BA has a hardness greater than the hardness of the part of the adhesive layer 180 corresponding to at least a part of the first area 1A. Therefore, the thickness of the part of the adhesive layer 180 corresponding to the bending area BA is less than the thickness (that is, a part) of the adhesive layer is easily conceivable and achievable by those skilled in the art, and its technical effect is also predictable. 
5.	Regarding Claim 2, Choi in view of Bu suggests (Choi: Fig. 6) that the adhesive layer 180 includes a layer corresponding to the first portion 181 of the first area 1A, the second portion 182 corresponding to the second area 2A, and the second portion 183 corresponding to the bending area BA (in the thickness direction, the orthographic 
6.	Regarding Claim 3, Choi in view of Bu suggests that the part of the adhesive layer 180 corresponding to at least a part of the bending area BA has a hardness greater than that of the adhesive layer 180 corresponding to the hardness of at least a part of the first area 1A. Therefore, on this basis, the part of the adhesive layer 180 corresponding to the bending area BA includes a plurality of sub-parts.
7.	Regarding Claims 4-8, Choi in view of Bu suggests the part of the layer 180 corresponding to at least a part of the bending area BA has a hardness greater than the hardness of the part of the adhesive layer 180 corresponding to at least a part of the first area 1A. The adhesive layer 180 has a single-layer structure. On this basis, the thickness of the part of the adhesive layer 180 corresponding to the bending area BA is smaller than the thickness (that is, a part) of the adhesive layer, and this part is located on either side of the adhesive layer near the upper and lower sides in the thickness direction. Alternatively, Choi discloses that the adhesive layer adopts a multi-layer structure (see Figures), such as a double-layer structure, which is a common technical means in the art. In this case, at least one layer of the multi-layer adhesive layer is adhered to the layer and the first thickness portion is set in the art. Thus, choosing single or multilayer, or an alternation of the corresponding first portion with adhesive sublayers, would depend merely on the end-user specs of the final product. Likewise, those skilled in the art can select the range of the adhesive strength of the first thickness part and the rest of the parts except the first thickness part according to actual end—user needs.
Choi in view of Bu suggests the claimed storage modulus relationships (Bu: paragraph 0045).
9.	Regarding Claims 11-14, given that Choi in view of Bu suggests using the same material for its adhesive layer (Bu: paragraph 0044) as that used by Applicants (see paragraph 0123 in pre-pub), it would be expected for the claimed adhesive strength, glass transition temperature, and light transmittance to be inherently the same.
10.	Regarding Claims 15-20, Choi in view of Du suggests the hardness of the second part 183 of the adhesive layer 180 can be increased by irradiating the relevant part with ultraviolet (UV) rays or laser beam or heating the relevant part. The second part 183 of the adhesive layer 180 may be allowed to have a second part 183 larger than the second part 183 of the adhesive layer 180 by irradiating UV rays or laser beams toward the second part 183 of the adhesive layer 180 or heating the second part 183 of the adhesive layer 180 (Choi: paragraph 0024). The remaining limitations of instant Claims 15-20 have been discussed above.
Response to Arguments
Applicant’s arguments, filed 12/29/21, with respect to the rejection(s) of all claim(s) under Choi USPA_20170271616_A1 in view of Du CN_109135593_A have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Choi USPA_20170271616_A1 in view of Bu CN_108034373_A1 (see English equivalent: USPA_20200058899_A1).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.